Acker, Presiding Judge.
Appellants brought this suit against appellee to prevent him from establishing a cemetery upon a plot of four acres of land “situated in front of, contiguous and so near to appellants’ residences that a cemetery there would render the homes of appellants unfit for habitation or the purposes for which they were designed, and thereby destroy their value and usefulness.”
The writ of injunction was issued on the twenty-sixth of. March, 1886, on the fiat of Hon. A. W. Dillard, “special district judge for Uvalde county.”
The petition alleges that the title to the land on which appellants’ residences are situated, is in Jacob Jung; that he is the father of the other appellants, who live in houses upon his land; that Jacob Jung is old and infirm, and has had his home upon said land for more than forty years; that on said premises are several wells of water used and valued for drinking and household purposes, and also ground much lower than the surface of the tract upon which appellee proposes to establish the cemetery, and in consequence of the contiguous and peculiar situations of said lands, the rain water which falls upon the tract proposed to be used for a cemetery soaks into and' through the soil thereof, and through plaintiffs’ soil into said wells, and likewise the subterranean streams supplying said wells flow through the soil of the proposed cemetery lands; that the interment of dead bodies in said.land would infect, poison and injure said wells and the use of the low grounds, and, further, injure plaintiffs’ health by the foul odors arising from the decomposition of said bodies; that appellee, as bishop and trustee of the Catholic church, owns the land upon which he *399proposes to locate said cemetery; that the establishment of the cemetery and burying dead bodies therein would render appellants’ homes uninhabitable, and drive appellants from them. Appellee answered by general demurrer and special demurrer as follows:
1. That it does not appear from the petition that the defendant is a person or corporation capable of suing or being sued.
2. That there is a misjoinder of parties plaintiff.
3. That there is no equity in the bill. The demurrers were sustained and judgment rendered for appellee. It is contended by appellants that the court erred in sustaining the demurrers, and in determining this question all of the material allegations • of the petition must be taken as proved.
We think it sufficiently appears that appellee is a person capable of suing and being sued, and therefore conclude that the court erred in sustaining the first special exception.
Each and all of the appellants were in possession of the land and premises to be injuriously affected by the proposed location of the cemetery, residing thereon and using water from the wells situated thereon. Each had the right to the enjoyment of his possession, and all had a common interest in protecting their possessions against an act that “worketh hurt, inconvenience or damage” thereto. We think there was no misjoinder of parties plaintiff, and that the court erred in sustaining the second special exception. (Barbour on Parties, 511; Dicey on Parties, 357; Ingraham v. Dunnell, 5 Metc., 125; High on Injunctions, sec. 793.) Without here reciting the allegations of the petition, we deem it sufficient to say that, in our opinion, the petition states a case that entitles appellants to the relief sought. (Burdett v. Swenson, 17 Texas, 501; Ellison v. Commissioners, 5 Johns’s Eq., N. C., 57; Clark v. Lawrence, 6 Johns’s Eq., N. C., 83; Barnes v. Hathorn, 54 Me., 124.)
We are of the opinion that the judgment of the court below .should be reversed and cause remanded.
Reversed and remanded»
Opinion adopted October 16, 1888.
Stayton,

Chief Justice.